                      CRIMINAL CAUSE FOR STATUS CONFERENCE BY TELEPHONE
BEFORE JUDGE: HURLEY, J.   DATE: FEBRUARY 25, 2021   TIME: 11:00-11:15AM.
DOCKET NUMBER: CR-17-495              USA V. MULLEN

                                                                       FILED
DEFT. NAME: DANIEL MULLEN      DFT # 1                                 CLERK
 X PRESENT, NOT PRESENT, X IN CUSTODY, , ON BAIL
    ATTY FOR DEFT.: NANCY BARTLING     CJA
                                                             2:46 pm, Feb 25, 2021
          X PRESENT, NOT PRESENT                                 U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF NEW YORK
FOR GOV’T.: A.U.S.A.: MICHAEL MAFFEI
                                                                 LONG ISLAND OFFICE
DEPUTY CLERK: LISA LUNDY
 COURT REPORTER(S) OR ESR OPERATOR: PAUL LOMBARDI
 PROBATION:
 INTERPRETER:


CASE CALLED FOR STATUS CONFERENCE. THE DEFENDANT AND COUNSEL CONSENT TO HOLD THIS
PROCEEDING BY TELECONFERENCE;
WAIVER SPEEDY TRIAL EXECUTED START DATE 2/25/2021STOP DATE 4/27/2021.
TELECONFERENCE STATUS CONFERENCE SET FOR 4/27/2021 AT 11:00 A.M.
TELECONFERENCE # 888-273-3658 ACCESS CODE 4660635.
